 

Exhibit 10.1

 

BRAINSTORM CELL THERAPEUTICS INC.

  

AMENDMENT NO. 2

TO

2014 STOCK INCENTIVE PLAN

  

The 2014 Stock Incentive Plan (the “Plan”) of Brainstorm Cell Therapeutics Inc.,
a Delaware corporation (the “Company”), is hereby amended by this AMENDMENT NO.
2 as follows:

 

Section 4(a)(1) of the Plan is hereby deleted in its entirety and a new Section
4(a)(1) is inserted in lieu thereof which shall read as follows:

 

“(1). Authorized Number of Shares. Subject to adjustment under Section 7, Awards
may be made under the Plan for up to 4,000,000 shares (which number reflects any
stock split or reverse stock split prior to the date of its adoption, and which
number shall be automatically adjusted after the date of its adoption in
accordance with Section 7(a) below) of common stock, $0.00005 par value per
share, of the Company (the “Common Stock”), any or all of which Awards may be in
the form of Incentive Stock Options (as defined in Section 5(b)). Shares issued
under the Plan may consist in whole or in part of authorized but unissued shares
or treasury shares.”

 

Except as set forth above, the remainder of the Plan remains in full force and
effect.

  

**********

  

Adopted by the Board of Directors of the Company: October 3, 2018.

 

Adopted by the Stockholders of the Company: November 29, 2018.

 



 

 

